DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Elliot et al. (US 20190341811) in view of Hara (US 20160262067) and Hyon et al. (US 20130252553).
	As to claim 1, Elliot et al.'s figures 8A-9B show an electronic apparatus comprise communication channels (channels 1-14) in a communication frequency band of a wireless communication standard (frequency range from the first channel to the 14th channel is considered as a frequency band.  Furthermore, Hyon et al.’s figures 3 and 4 show a frequency band comprises plurality of frequency channels.  Therefore, Elliot et al.’s figure 9a or 9b can be considered as a frequency band).  Elliot et al.’s figures fails to show that the communication channel information is stored in a memory.  
However, Hara’s figures teaches channel information is stored in a memory.  Therefore, it would have been obvious to one having ordinary skill in the art to store Elliot’s channel information in a memory for the purpose of providing more precise selected frequency band.  Thus, the modified Elliot’s figures show a memory (the added memory) which sores communication channel in formation on at least one of communication channel (CH1-CH14) in a communication frequency band of a wireless communication standard; control circuitry (310 in figure 3) which selects a first power transmission frequency channel  
As to claim 2, the modified Elliot et al.’s the figures show that the first power transmission frequency channel comprises a frequency of a DC component (in figure 3A that is compatible with the selected frequency.  ¶0080 and 0086 teach that the circuit is powered with DC voltage) of the at least one communication channel.
As to claim 3, the modified Elliot et al.’s figures show that a frequency of a data subcarrier (any communication data that frequency is not in selected frequency band) closest to the frequency of the DC component is not in the first power transmission frequency channel.
As to claim 4, the modified Elliot et al.’s figures show that the first frequency band comprises a center frequency (see figure 9A) of the at least one communication channel.
As to claim 5, the modified Elliot et al.’s figures show that a frequency of a data (that frequency is not in the selected frequency band) closest to the center frequency is not in the first power transmission frequency channel.
As to claim 6, the modified Elliot et al.’s figure 9A shows that the communication frequency band comprises at least two communication channels adjacent to each other, and the first power transmission frequency channel comprises a frequency at a boundary between the at least two communication channels.

As to claim 8, the figures show that a frequency of a pilot subcarrier of any communication channel (that is not selected) is not in the first power transmission frequency channel.
As to claim 9, the figures show a receiver (figure 4) configured to receive information relating to a power receiving state transmitted from a power receiving device, wherein a frequency of the information relating to the power receiving state comprises a fixed frequency (figures 9A shows plurality of fixed (center) frequencies).
As to claim 10, figure 8A shows that  after the transmitter transmits the power via electromagnetic wave in the first power transmission frequency channel, the control circuitry selects a second power transmission frequency channel different from the first frequency band (figure 8A shows that step 802 follows step 804. Thus, the frequency used in the next step 804 may not be the same as the frequency in the previous step 804 since the previous frequency may interfere with other channel as shown in step 802-810. Therefore, selecting different frequency band for the next cycle of communication that is different from the frequency band in the previous cycle is seen as an obvious design preference to ensure optimum performance), and the transmitter transmits power via an electromagnetic wave in the second power transmission frequency channel, and at least one communication channel comprises first channels having first bandwidth (20MHz) and second channels having a second bandwidth (40MHz) that is a power of two of the first bandwidth, and the first power 
As to claim 11, Elliot’s figure 8A shows that the control circuitry is configured to sequentially select different power transmission frequency channels (at different cycles from 802,808, 810 to 804), the transmitter repeats transmission of the power in different power transmission frequency channels, the at least one communication channel comprises a first channels having a first bandwidth and a second channels having a second bandwidth that is a power of two of the first bandwidth, and a power transmission frequency channel relating to one-time transmission and a power transmission frequency channel relating to previous transmission are different from each other by at least a power of two of the first bandwidth (selecting the bandwidth as claimed is seen as an obvious design preference to ensure optimum preference, i.e. avoiding interference).
As to claim 12, the modified Elliot’s figures show that the control circuitry repeatedly selects the first power transmission frequency channel, the transmitter transmits power to the first power level, and when the control circuitry sequentially selects different power transmission frequency channel, the transmitter repeatedly transmits power of a second power level which is higher than the first power level (dependent on the interfering status to ensuring optimum performance).
As to claim 13, the modified Elliot’s figures show that the at least one communication channel comprises first channels having a first bandwidth and a second channels having a second bandwidth that is a power of two of the first bandwidth, and a power transmission frequency channel relating to one-time transmission and a power transmission frequency channel relating to previous transmission are different from each other by at least the power of two of the first bandwidth.

As to claim 15, it is seen as an obvious design preference to select a transmission time of the power by the transmitter to be shorter than a time corresponding to a shortest pulse length of a pulse detectable by the wireless communication device for the purpose of ensuring optimum power transmitting between the transmitter and receiver, see MPEP 2144.05.
As to claim 16, fast charging a battery by increasing charging power is well known in the art. Therefore, it would have been obvious to select a power amount of the power transmitted by the transmitter to be inversely proportional to a power transmission time for the purpose of ensuring optimum operation, i.e. fast charging vs regular charging.
As to claim 17, the modified Elliot’s figures 8A and 8B show that the control circuitry determines whether the at least one communication channel is used by the wireless communication standard when the transmitter transmitting power via an electromagnetic wave in a power transmission frequency band channel which is not in the communication frequency channel and close to the communication frequency band, and the control circuitry selects, as the first power transmission frequency channel, a communication channel other than the at least one communication channel that is used by the wireless communication standard when it is determined that the at least one communication channel is used by the wireless communication standard.
As to claim 18, the modified Elliot’s figures 8A and 8B shows that the control circuitry determines whether a reception state of the at least one communication channel is good (no 
As to claim 19, the modified Elliot’s figures show a wireless transmission method comprising a step of reading, from a memory, communication channel information on at least one communication channel in a communication frequency channel of a wireless communication standard; selecting a first power transmission frequency channel (step 810) based on the communication channel information; and transmitting power via an electromagnetic wave in the first power transmission frequency channel (step 804), wherein the first power transmission frequency channel at least partially overlaps with the communication frequency band.
Claims 20-22 recite similar limitations of claims above.  Therefore, they are rejected for the same reasons.
Conclusion
 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANH-QUAN TRA whose telephone number is (571)272-1755.  The examiner can normally be reached on Mon-Fri from 8:00 A.M.-5:00 P.M.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/QUAN TRA/
Primary Examiner
Art Unit 2842